COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



 CITY OF EL PASO, TEXAS/CLEAR                                  No. 08-11-00284-CV
 CHANNEL OUTDOOR, INC.                          §

                                                §                Appeal from the
                  Appellants,
                                                §          120th Judicial District Court
 v.
                                                §            of El Paso County, Texas
 CLEAR CHANNEL OUTDOOR,
 INC./CITY OF EL PASO, TEXAS,                                    (TC# 2009-3939)
                                                §
                  Appellees.
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Joint Stipulation for Dismissal with Prejudice,

and concludes the motion should be granted and the appeal should be dismissed, in accordance

with the opinion of this Court. We therefore dismiss the appeal with prejudice. Costs of this

appeal are assessed against the party incurring the same. See TEX.R.APP.P. 42.1(d). This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF MARCH, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.